Citation Nr: 1517625	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-18 418	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected thoracolumbar and cervical spine disabilities.

2.  Entitlement to service connection for headaches, to include as secondary to the service-connected thoracolumbar and cervical spine disabilities.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine.

5.  Entitlement to a rating in excess of 10 percent for bilateral heel spurs with plantar fasciitis.

6.  Entitlement a rating in excess of 10 percent for chondromalacia patella of the left knee.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA treatment records are current through August 2011.  Upon remand, the AOJ is to obtain any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014).

As to the issues of entitlement to service connection for headaches and hypertension, the Veteran was scheduled for a VA examination in August 2010.  Prior to the examination, the Veteran cancelled appointment because it conflicted with his work schedule.  Upon remand, the AOJ is to attempt reschedule the Veteran for a VA examination.  See id. at (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence suggests that the Veteran's service-connected thoracolumbar and cervical spine disabilities, plantar fasciitis, and left knee disability may have worsened since the most recent examination in July 2013.  Accordingly, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA, for (i) Darlene Kouch, NP; (ii) Rural Health Group at Twin County; (iii) Rural Health Group at Lake Gaston; and (iv) Halifax Medical Center, as well as any other healthcare provider who has treated the Veteran's service-connected disabilities.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's service-connected disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records dated since August 2011.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the service connection claims.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to determine whether the Veteran currently has headaches and/or hypertension.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability is related to the Veteran's active military service, or is caused by or aggravated by his service-connected thoracolumbar and cervical spine disabilities.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the rating claims.  The examiner is to identify the current severity of the Veteran's service-connected thoracolumbar and cervical spine disabilities, bilateral heel spurs with plantar fasciitis; and chondromalacia patella of the left knee.

The examiner must review the entire claims file, to include any electronic files.  The examination report must include a complete rationale for all opinions expressed.

5.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

